Citation Nr: 1639522	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastric cancer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from November 1971 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2015 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The July 2015 rating decision denied service connection for gastric cancer, while the May 2016 rating decisions denied entitlement to a TDIU

The Board notes that the Veteran's TDIU claim arose during the course of his claim for an increased rating of his service-connected left knee disability.  The RO denied entitlement to a TDIU in two separate rating decisions in May 2016.  Later in May 2016, the RO issued a statement of the case addressing the left knee increased rating claim and denying entitlement to a TDIU, without a notice of disagreement pertaining to the denial of the TDIU.  

In his May 2016 substantive appeal, the Veteran appealed the issue of entitlement to a TDIU, but did not appeal the increased rating claim, of which the TDIU claim was part and parcel.  See May 2016 Appeal to Board of Veterans' Appeal (VA Form 9).  Given the current posture of the case, i.e., the dismissal of the appeal due to the Veteran's death, no further action is necessary to determine whether the issue of entitlement to a TDIU is properly before the Board.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

In September 2016, the Board was notified that the appellant died in September 2016.  See September 2016 Report of First Notice of Death (VA Form 27-0820a).


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the appellant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


